DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on November 22, 2021:
Claims 1, 3-13 and 16-20 are pending;
The double patenting rejection stands;
The 103 rejections are withdrawn in light of the amendment and Applicants arguments filed in the amendment (see pages 8-11).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,547,085. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claims 1 and 15, U.S. Patent No. 10,547,085 claims a lithium secondary battery (claim 1, line 1) comprising:
a cathode (claim 1, line 2);
an anode which comprises a silicon-carbon composite, thus a form of a carbonaceous anode active material (claim 1, line 3);
an electrolyte disposed between the anode and cathode (claim 1, lines 5-6);
wherein the cathode comprises a cathode active material represented by formula 4 (claim 1, lines 7-8, noting that Formula 4 of claim 1 of U.S. Patent No. 10,547,085 fall under the broader formula 1 of claim 1, Formula 4 of U.S. Patent No. 10,547,085 applies to both instant claim 1 and instant claim 15);
the electrolyte comprises a lithium salt, a non-aqueous solvent; and a monofluorosilane compound represented by Formula 2 (claim 1, ~ lines 9-11);
an amount of the monofluorosilane compound is an a range of about 0.1 percent by weight to about 5 weight percent, based on a total weight of the electrolyte (claim 1, lines 12-15);
Formula 4 of claim 1 of U.S. Patent No. 10,547,085 is a more specific formula which falls under the broader Formula 1 of instant claim 1 and is the same Formula 4 of claim 15 (claim 1, ~line 16);
Formula 2 of claim 1 of U.S. Patent No. 10,547,085 is the same as Formula 2 of instant claim 1 of the instant claim (claim 1, ~ line 17);
in Formula 4, x, y and z all fall within the same ranges of Formula 1 of instant claim 1 (claim 1, ~ lines 18-19);
in Formula 4 of claim 1, “M” is cobalt and A is optional noting that according to instant claim 1, A can be zero (Formula 4 of U.S. Patent No. 10,547,085 as applied to M of instant claim 1);
in Formula 2, R1-R3 are to the same groups, respectively (claim 1, ~ lines 20-32; as applied to instant claim 1).
The amount of the monofluorosilane compounds is in a range of about 0.5 percent by weight to about 2 percent by weight, based on the total weight of the electrolyte (claim 2 as applied to instant claim 1).
The amount of y in the claimed formula of U.S. Patent No. 10,547,085 claim 14 is in the same range of 0.88 to 0.95 (claim 14 as applied to instant claim 1).
	The cathode formula of claim 1 of U.S. Patent No. 10,547,085 is the same as Formula 4 of instant claim 15 (claim 1 as applied to instant claim 1).
	As to instant claim 3, at least one of R1 to R3 is a substituted or unsubstituted C6-C60 aryl group (claim 3 as applied to instant claim 3).
	As to instant claim 4, R1 to R3 are each independently a substituted or unsubstituted linear or branched C2-C30 alkyl group (claim 4 as applied to instant claim 4).
	As to instant claim 5, the monofluorosilane compounds 2-1 to 2-12 of claim 5 are identical to the same compounds 2-1 to 2-12 of instant claim 5.
	As to instant claim 6, the lithium salts of claim 6 are identical to the lithium salts of instant claim 6.
	As to instant claim 7, the lithium salt comprises LiPF6 and lithium difluoro(oxalate)borate and an amount of lithium difluoro(oxalate)borate is about 2 percent by weight or less, based on the total weight of the electrolyte (claim 7 as applied to instant claim 7).
	As to instant claim 8, the non-aqueous solvent of U.S. Patent No. 10,547,085 in claim 8 comprises fluoroethylene carbonate (claim 8 as applied to instant claim 8).
	As to instant claim 9, the amount of the fluoroethylene carbonate of U.S. Patent No. 10,547,085 in claim 9 is in a range of about 0.3 percent by weight to about 20 percent by weight based on the total weight of the non-aqueous solvent (claim 9 as applied to instant claim 9).
	As to instant claim 10, the electrolyte of U.S. Patent No. 10,547,085 in claim 10 further comprises the same materials as instant claim 10 and in an amount in a range of about 0.1 percent by weight to about 3 percent by weight based on the total weight of the electrolyte (claim 10 as applied to instant claim 10).
	As to instant claim 11, the electrolyte of U.S. Patent No. 10,547,085 in claim 11 comprises the maleic anhydride in an amount in a range of about 0.1 percent by weight to about 1.5 percent by weight based on the total weight of the electrolyte (claim 11 as applied to instant claim 11).
	As to instant claim 12, the electrolyte of U.S. Patent No. 10,547,085 in claim 12 further comprises a phosphine compound, a phosphite compound, a phosphate compound or a mixture thereof by an amount in a range of about 0.1 percent by weight to about 3 percent by weight based on a total weight of the electrolyte (claim 12 as applied to instant claim 12).
	As to instant claim 13, the electrolyte of U.S. Patent No. 10,547,085 in claim 13 further comprises a sulfone compound, a sulfonate compound, a disulfonate compound or a combination thereof in an amount in a range of about 0.1 percent by weight to about 3 percent by weight based on a total weight of the electrolyte (claim 13 as applied to instant claim 13).
	As to instant claim 16, the cathode formula of claim 15 of U.S. Patent No. 10,547,085 is the same as those listed in instant claim 16 (claim 15 as applied to instant claim 16).
	As to instant claims 17-18, the anode active material of claim 1 of U.S. Patent No. 10,547,085 includes a silicon-carbon composite material comprising Si particles (claim 1 as applied to instant claims 17-18).
	As to instant claim 19, U.S. Patent No. 10,547,085 claims the same discharge current internal resistance increase after 200 cycles of charging/discharging at a temperature of about 45oC being less than about 140 percent (claim 16 as applied to instant claim 19).
As to instant claim 20, U.S. Patent No. 10,547,085 claims the same cell energy density (claim 17 as applied to instant claim 20).
While the scope of claims 1-18 of U.S. Patent No. 10,547,085 and instant claim 1-20 are not the same, the scope of claims 1-18 of U.S. Patent No. 10,547,085 includes all of the features of claims 1-20.  Therefore this nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as discussed above.
Response to Arguments
Regarding Applicant's request for holding the rejection in abeyance:
37 CFR § 1.111(b), entitled “Reply by applicant or patent owner to a non-final Office action,” states that “to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action… If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated” (emphasis added).  Because a double patenting rejection is not “as to form,” such a rejection will not be held in abeyance. 
Furthermore MPEP § 804 states: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 
See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
Accordingly the double patenting rejections stand.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725